Citation Nr: 0419978	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include dissociative 
reaction, schizophrenia, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
July 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
veteran's application to reopen her claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
dissociative reaction, schizophrenia, and schizoaffective 
disorder.  

As discussed below, new and material evidence has been 
submitted to reopen the veteran's claim.  However, the claim 
for service connection requires additional development and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In January 2004, the veteran declined her right to a personal 
hearing and opted for a Videoconference hearing at the RO 
before the below signing Board member.  At the time of the 
hearing, the veteran forwarded additional evidence consisting 
of a statement of Grey Kyser, M.D. dated in December 2003, 
regarding the veteran's schizoaffective disorder.  The 
veteran waived RO consideration of this evidence.  




FINDINGS OF FACT

1.  In June 1985 and April 1989, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.  

2.  The evidence submitted since the April 1989 Board 
decision, includes evidence which had not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran's psychiatric disorder 
was incurred in service or whether she developed a psychosis 
within one year after she separated from service, and which 
by itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board decision of April 1989 denying the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b) (West 2002).  

2.  New and material evidence has been received since the 
Board's April 1989 decision, and the claim for service 
connection for an acquired psychiatric disorder, to include 
dissociative reaction, schizophrenia, schizoaffective 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In June 1985, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  Subsequently, 
the veteran filed an application to reopen her claim for 
service connection.  In April 1989, the Board denied the 
veteran's application to reopen the claim.  

In January 1995, an application to reopen the claim for 
service connection for a psychiatric disorder was received.  
In a rating action dated in August 1995, the RO denied the 
veteran's claim and notified her of that determination in 
September 1995.  In a correspondence dated in November 1995, 
the veteran expressed disagreement with the denial of the 
claim.  The Board accepts that correspondence as a notice of 
disagreement with the August 1995 rating action.  See 
38 C.F.R. § 20.201 (2003).  Inasmuch as the veteran was not 
been provided a statement of the case with respect to the 
August 1995 rating action, that claim remains open.  
Therefore, the April 1989 Board decision is the last final 
decision in this matter.  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
As noted, the April 1989 Board decision became final as 
outlined in 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  The 
veteran's claim may be reopened and reconsidered only if new 
and material evidence has been submitted. See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. §§ 3.156(a); 20.1105.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claims 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999). 

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for an acquired psychiatric 
disorder to include dissociative reaction, schizophrenia, and 
schizoaffective disorder in January 1995.  Therefore, the 
claim is governed by the previous version of 38 C.F.R. 
§ 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In April 1989, the Board denied the veteran's application to 
reopen her claim for service connection for an acquired 
psychiatric disorder on the basis that the evidence did not 
establish that an acquired psychiatric disorder developed 
during service or that a psychosis was present within one 
year after the veteran separated from service.  

The evidence considered by the Board in April 1989 consisted 
of service sick call records which showed that the veteran 
was sent to a service hospital facility in June 1958 and was 
returned to duty in July 1958.  Also included were 
depositions dated in April 1959 of a surgeon and a non-
commissioned officer in charge of a service dispensary who 
transferred the veteran to a VA facility in November 1958 for 
mental problems, a VA admission note dated in November 1958, 
which reflects that the veteran was seen at an Army post 
dispensary for psychiatric reasons and that she was diagnosed 
as having schizophrenic reaction, but the diagnosis was later 
changed to dissociative reaction; private and VA records 
dated from 1959 to 1984 which show that the veteran was seen 
and treated for schizophrenia, depression, and 
schizoaffective disorder; a statement of the veteran's former 
spouse dated in March 1987; personal hearings dated in 
October 1987 and September 1997, wherein the veteran's former 
spouse and the veteran attested to the veteran emotional and 
psychological problems during and after service; and a copy 
of the veteran 's high school transcripts.  

Of the evidence submitted since the April 1989 Board 
decision, statements of the veteran's mother and sister dated 
in December 2002 who testified that the veteran did not have 
any manifestations of a psychological problem prior to 
service, but that she has been hallucinations since 
separation from service; and excerpts from an unidentified 
legal proceeding against VA by the veteran wherein a factual 
finding was made that the veteran was treated for and 
diagnosed as having schizophrenia in June 1958 constitutes 
new and material evidence.  This evidence is new in that it 
was not before the Board at the time of the prior decision.  
The evidence is material in that it bears directly and 
substantially upon the specific matter under consideration-
whether the veteran's psychological disorder is related to 
service or whether she developed schizophrenia, a psychosis, 
within one year after separation from service.  Specifically, 
the statements suggest that the veteran hallucinated, a 
symptom of a psychosis, (see Dorland's Illustrated Medical 
Dictionary, 27th Edition, pg. 1385 (27th ed. 1988), shortly 
after she separated from service.  Therefore, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  The aforemented 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Having reopened the claim for service connection for an 
acquired psychiatric disorder, to include dissociative 
reaction, schizophrenia, schizoaffective disorder, the Board 
finds that further development is warranted.  

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribes VA's duties to notify claimants for VA benefits of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to assist 
the claimant in the development of evidence.  As to the new 
and material evidence claim, the Board finds that the RO has 
substantially satisfied its duties of notice and assistance 
and that sufficient evidence is of record to decide the 
veteran's claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include dissociative disorder, 
schizophrenia, and schizo-affective disorder.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include dissociative reaction, schizophrenia, and 
schizoaffective disorder is reopened.  To this extent only, 
the appeal is granted.  


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, the Board notes that further 
development as indicated below is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §  1131 (West 2002).  
Certain diseases, including psychosis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003)

The veteran asserts that she developed and was treated for 
psychological problems in service.  The veteran maintains 
that she was separated from service for psychiatric reasons, 
and a June 1985 Board decision notes that the veteran was 
separated from service due to unsuitability which was due to 
character and behavioral disorder diagnosed as chronic 
passive-aggressive reaction.  (The record shows that the 
veteran's service medical records are missing and are 
presumed destroyed by fire.  The presumption of regularity 
applies to earlier findings of fact by the Board.  Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1997).)  As noted, sick call 
records reflect that the veteran was hospitalized at a 
service facility in June 1958 and was returned to duty in 
July 1958, although the reason for which she was treated is 
not provided.  VA medical records dated in November 1958 show 
that the veteran was admitted to a VA facility with an 
initial diagnosis of schizoaffective disorder; however, after 
a psychiatric evaluation, the disorder was diagnosed as acute 
severe dissociative reaction manifested by extreme anxiety, 
confusion, and depression.  Private medical records dated in 
1960 show that the veteran was treated for schizophrenic 
reaction, and private hospitalization records dated in 1963 
show diagnoses of schizoid personality and schizophrenic 
reaction.  Subsequent VA and private medical records reflect 
treatment for schizophrenia, schizoaffectic disorder, and 
major depression.  In light of these multiple diagnoses, the 
Board is of the view that a VA examination and opinion are 
warranted to determine the nature and etiology of the 
veteran's psychological disorder.  38 C.F.R. § 3.159(c)(4).  

The Board also observes that the veteran submitted excerpts 
from a legal document (of Judge Brown) in 1995.  In that 
proceeding, it is stated the veteran was hospitalized at Fort 
Gordon Army Hospital and was diagnosed as having 
schizophrenia in June 1958.  The Board notes a full 
identification and copy of this document with attachments is 
warranted, if possible.  

As the record shows that the veteran's service medical 
records are not available, the Board notes that an attempt 
should be made to obtain the veteran's service personnel 
records, if available.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3)).  

At the January 2004, hearing the veteran testified that there 
may be outstanding treatment records of a Dr. Rothman and the 
Board notes she is also under the care of Dr. G. Kyser.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should contact the appropriate 
authorities and request the veteran 's 
service personnel records.  If those 
records are not available, it should be 
so indicated in writing.  

2.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied with 
respect to the claim for service connection 
for an acquired psychiatric disorder, to 
include dissociative disorder, 
schizophrenia, and schizoaffective 
disorder.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will seek 
to provide, and (3) of the information and 
evidence that the appellant is expected to 
provide.  The appellant should also be 
asked to provide any evidence in her 
possession that pertains to the claim.  
After obtaining consent from the appellant, 
the RO should obtain the medical records 
from the named physicians.  If these 
documents are not available, it should be 
so indicated.   

3.  In any event, the RO should have the 
veteran to provide the full name of Dr. 
Rothman, the doctor's address, and the 
dates of treatment.  After obtaining 
consent from the veteran, the RO should 
obtain those records.  If the records are 
not available, it should be so indicated.  

4.  The RO should contact the veteran and 
ask her to identify or provide a complete 
copy with attachments of the excerpted 
court proceeding (of a Judge Brown) 
submitted in November 1995, if possible.  

5.  The RO should provide the veteran a 
VA psychiatric examination to determine 
the nature and etiology of the any 
psychological disorder to include 
dissociative reaction, schizophrenia, or 
schizoaffective disorder found.  All 
necessary studies should be conducted.  
The examiner should be provided the 
veteran's claims folder prior to the 
examination.  The examiner should 
indicate whether the claims file was 
reviewed.  The examiner is requested to 
provide an opinion indicating whether is 
it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any acquired psychiatric disorder 
including dissociative reaction, 
schizophrenia, schizoaffective disorder 



?	were initially manifested during active 
service;
?	otherwise originated during active service; 
?	are in any other way causally related to 
her period of active service; or
?	whether the veteran developed a psychosis 
within one year after separation from 
service

The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

6.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

7.  The RO should readjudicate the claim 
for service connection for an acquired 
psychiatric disorder to include a 
dissociative disorder, schizophrenia, and 
schizoaffective disorder on a de novo 
basis.  

8.  If the claim remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



